Henderson, S.
The application of the guardian of the estate of the sole distributee, an infant, for letters of administration is opposed by the infant’s guardian of the person who demands that letters issue to him alone or as coadministrator.
The statute restricts administration, so far as possible, to those persons who share in the assets, or their guardians, committees or legal representatives (Surr. Ct. Act, % 118), but does not expressly give preference to one kind of guardian over another. The general legislative intention to give only persons interested the right to administer (Note to Code Civ. Proc.' § 2588, now Surr. Ct. Act, § 118, in report to the Legislature by the Revision Committee dated February 9, 1914) indicates, however, that the guardian who holds and manages his ward’s property and is entitled to receive the infant’s distributive share, should be preferred over the guardian who is entitled only to the custody of the infant. Such a preference has been upheld by this court. (Matter of McGuire, 115 Misc. 84.)
Application granted. Settle decree0 awarding letters to the petitioner.